Order entered July 24, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00609-CV

                    STEPHEN AARON BERGENHOLTZ, Appellant

                                            V.

                      JOSEPHINE DONNA ESKENAZI, Appellee

                    On Appeal from the 366th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 366-00117-2014

                                        ORDER
      Before the Court is appellant’s emergency motion to stay the trial court’s June 9, 2014

Order on Motion to Reduce to Judgment. We DENY the motion.


                                                   /s/   MOLLY FRANCIS
                                                         JUSTICE